This opinion is subject to administrative correction before final disposition.




                                Before
                   MONAHAN, HOLIFIELD, and HACKEL
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Micah J. WALKER
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200093

                           _________________________

                              Decided: 20 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Stephen F. Keane

 Sentence adjudged 1 March 2022 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 12 years, 1 and a dishonorable discharge.

                            For Appellant:
                 Commander Daniel C. LaPenta, JAGC, USN




 1   Appellant was credited with having served 202 days of pretrial confinement.
                 United States v. Walker, NMCCA No. 202200093
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2